internal_revenue_service number info release date index numbers date dear mr this letter is in response to your facsimile dated date concerning the penalties applicable to exempt_organizations more specifically you requested information on the acts that would cause the internal_revenue_service irs to revoke the exempt status of an organization or to assess fines or sanctions against an exempt_organization we are responding with this information_letter an information_letter is a statement that calls attention to well-established principles of tax law without applying them to a specific set of facts an information_letter is advisory only accordingly a taxpayer may not rely on any statement made in an information_letter this information_letter will provide a general discussion of some of the laws and sanctions applicable to organizations described in sec_501 of the internal_revenue_code the code to be described in sec_501 an organization must be organized and operated exclusively for charitable purposes an organization will not be so regarded if more than an insubstantial part of its activities does not further a charitable purpose or if the organization’s net_earnings inures to the benefit of private persons additionally the code provides that an organization is not so described if a substantial part of the organization’s activities is lobbying or the organization engages in any electioneering if an organization that has been recognized as a sec_501 charitable_organization engages in any of the above prohibited activities the irs may revoke recognition of the organization’s exemption there are several intermediate_sanctions to a charitable organization’s engaging in proscribed activity in most cases these sanctions are supplementary to the revocation sanction chapter of the code provides excise_taxes on several activities and transactions of exempt_organizations for example sec_4911 imposes an excise_tax on certain lobbying_expenditures this tax is payable by the organization sec_4958 imposes excise_taxes on any transaction yielding an excess_benefit if the transaction is conducted between a public charity and a disqualified_person the taxes are payable by the benefited disqualified_person in the case of a private_foundation sec_4941 and sec_4945 impose excise_taxes on certain prohibited_transactions conducted between disqualified persons and the private_foundation these taxes are payable by the disqualified_person and the private_foundation respectively sec_6033 of the code requires certain exempt_organizations to file information returns sec_6104 requires certain exempt_organizations to disclose copies of those returns as filed and copies of certain exemption application materials to any requester sec_6652 imposes a set of penalties on the failure to timely accurately and completely file the returns as required by sec_6033 this set of penalties is payable by the organization_manager who fails to comply with an irs request to file the returns sec_6652 imposes a penalty on the failure to timely disclose the return filed under sec_6033 to any requester and sec_6652 imposes a penalty on the failure to timely disclose the exemption application materials to any requester the penalties imposed under sec_6652 and sec_6652 are payable by the individual who is under a duty to comply with the sec_6104 disclosure requirements we hope the above information is helpful if you have any questions please address these questions to identification_number at joseph j urban acting manager projects branch exempt_organizations
